When the defendants undertook to transport the marble in question over their road, they assumed, in respect to it, the liability of common carriers. Such liability continued and was in force at the time of the destruction of the marble, unless it was ended by some positive rule of law, *Page 501 
or some act or circumstance which occurred at or after the termination of the transit over their road, and (it may be added) without the agency or knowledge of the next carrier, or of the owner or consignee of the goods.
Prima facie, the strict liability of the carrier does not end with the mere transit, but continues until safe delivery of the goods to the owner or consignee at the place of destination. There are cases, however, in which the obligation of carriers to deliver personally, must, in the nature of things, be many times dispensed with. Thus, carriers by ships and boats must stop at the wharf, and railroad cars must remain on the track. In those cases, according to the weight of authority in this State,notice to the owner or consignee of the arrival of the goods, and a reasonable time and opportunity after notice to remove them, would come in lieu of personal delivery, so far as to change the strict liability of the carrier to that of a warehouseman. (15 Johns., 39; 17 Wend., 305; 1 Denio, 45; 3 Comst., 322.)
The present case, however, does not relate to the liability of the carrier at the end of the route. The defendants were intermediate carriers. Their line of transportation was one of several, which together formed a continuous route, over which goods were transported for hire. We may judicially take notice of the fact that the vast business of inland transportation of goods in this country is carried on mainly upon similar routes, formed by successive connecting lines of transit belonging to different owners, each of whom carries the goods over his own line and delivers them to the next, who in his turn takes them on till they reach the place of final destination.
Now, it is apparent that, to carriers thus situated, and to goods thus transported, the policy of the common law rule of liability applies with peculiar force. It is a public policy, springing from the public nature of the employment of carriers, and rendering their good conduct a matter of importance to the whole community. Many of the routes of transportation in this country, formed in the manner above stated, extend over thousands of miles. Their proprietors invite and *Page 502 
receive goods for transportation upon the promise, express or implied, that they shall be carried safely to the place of delivery. The owner loses sight of his goods when he delivers them to the first carrier, and has no means of learning their whereabouts, till he or the consignee is informed of their arrival at the place of destination. At each successive point of transfer from one carrier to another, they are liable to be placed in warehouses, there, perhaps, to be delayed by the accumulation of freight or other causes, and exposed to loss by fire or theft, without fault on the part of the carrier or his agents. Superadded to these risks are the dangers of loss by collusion, quite as imminent while the goods are thus stored at some point unknown to the owner, as while they are in actual transit. As a general rule, the storing under such circumstances should be held to be a mere accessory to the transportation, and the goods should be under the protection of the rule which makes the carrier liable as an insurer, from the time the owner transfers their possession to the first carrier till they are delivered to him at the end of the route. In the language of ABBOTT, Ch. J., in Batson v. Donovan (4 B.  Ald., 43), "it is the duty of courts, so far as shall be consistent with justice and law in each particular case, to follow up the good old principle of the common law, and do everything that may induce greater care and caution."
There may be circumstances, however, as was said in Goold v.Chapin (20 N.Y., 259), under which the intermediate carrier should be held liable as a warehouseman only. As, when he givesnotice to the next carrier to take the goods, and, on theneglect of the latter to do so in a reasonable time, he deposits them in his warehouse, or otherwise indicates his renunciation of the relation of carrier. (Id.)
But no such circumstances exist in the present case. The removal of the marble by the defendants from the cars to their freight house, on its arrival, was done, plainly enough, for their own convenience of delivery to the next carrier, in performance of their contract. For aught that appears, their continuing to hold it in store was an act of the like character. It was in accordance with their custom thus to store *Page 503 
freight for the canal line, from one to three weeks, till a boat was at Albany ready to receive it. They gave no notice to the through line to take the marble. They were not excused from giving such notice by the fact that the line had no agent at Albany. It is not to be presumed that there was no proprietor or agent of the line whom they could reach with notice, connected as they were with the line in a continuous route of transportation.
There is, therefore, no rule of law, and no fact or circumstances in this case, relieving the defendants from responsibility as carriers.
The cases of Thomas v. Boston and Providence RailroadCompany (10 Metc., 472), and Norway Plains Company v. Bostonand Maine Railroad Company (1 Gray, 263), were those of goods deposited by the carriers in their depot, at the place of destination. In the first, notice was given to an employé of the owner and agent, and a part taken away by him; and in the latter, notice was given to the owner's authorized agent (p. 275). But in some respects the doctrines stated in those cases are in conflict with the views above expressed, and to that extent they have not been concurred in by this court.
The principles enunciated in Goold v. Chapin (supra),Blossom v. Griffith (3 Kern., 569), Miller v. SteamNavigation Company (6 Seld., 431), and Ladue v. Griffith
(25 N Y, 364), if not decisive of this case, give much support to the grounds on which, I think, it should be placed.
I am of opinion the judgment should be affirmed.